Citation Nr: 1523948	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a compensable evaluation for right lower extremity cold injury residuals prior to May 2, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a compensable evaluation for left lower extremity cold injury residuals prior to May 2, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served in the Army from February 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to increased ratings for cold injuries of the right and left lower extremities was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for cold injury of the right lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for cold injury of the left lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2014 letter, the Veteran withdrew the appeal regarding the issues of entitlement to increased ratings for cold injuries of the right and left lower extremities.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a compensable evaluation for right lower extremity cold injury residuals prior to May 2, 2014, and in excess of 20 percent thereafter, is dismissed.

Entitlement to a compensable evaluation for left lower extremity cold injury residuals prior to May 2, 2014, and in excess of 20 percent thereafter, is dismissed.


REMAND

The Veteran seeks service connection for a pre-existing bilateral flat foot disorder which he asserts was aggravated by active service or in-service cold injury.

A review of the evidence of record demonstrates that the Veteran's post-service treatment records may be incomplete.  The Veteran submitted a January 2007 medical release for Dr. S.  In July 2007 records were requested and in September 2007 the request was returned without records.  It is unclear why the request was returned, and there is no indication that additional follow-up was done.  In an August 2010 letter, the Veteran reported treatment from Dr. T. and Dr. S.  The Veteran submitted a letter in April 2010 from Dr. S. indicating that she had treated him since April 2010; however, no treatment records were included with the letter.  In April 2014, the AOJ sent the Veteran a letter requesting medical releases for his identified private treatment providers.  The Veteran did not respond.  During an April 2015 hearing, the Veteran reported treatment from the Jesse Brown VA Medical Center in Chicago just after service, as well as additional private treatment from Dr. S., Dr. W., and Dr. W.  The Board finds additional development is necessary to obtain outstanding VA and private treatment records relating to the Veteran's claim. 

Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, the Board finds that additional efforts to obtain his identified missing private records should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran identify the names and addresses of any private treatment providers for his claimed pes planus since service.

After securing any necessary releases, the AOJ should make efforts to obtain the records of any private treatment identified by the Veteran as well as any outstanding VA treatment records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Following completion of the foregoing and if any relevant records are added to the file, the AOJ should undertake any other development it determines to be warranted to include obtaining an additional medical opinion/addendum based on any newly received records.

3.  The AOJ should then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


